The offense is robbery; the punishment, confinement in the penitentiary for 45 years.
The testimony of the State to the effect that appellant entered the place of business of C. A. Glover on the 23d of November, 1937, and robbed him was uncontroverted. Appellant secured approximately $100.00 in money.
Appellant did not testify and introduced no witnesses.
It appears from bill of exception No. 1 that on the occasion of the robbery appellant was driving a stolen automobile. Appellant's objection to proof of such fact was overruled. There is nothing in the bill of exception negativing the fact that such testimony was admissible under some of the exceptions to the general rule inhibiting proof of extraneous offenses. Lawler v. State, 9 S.W.2d 259. The bill is insufficient to present reversible error.
Bill of exception No. 2 is in the same attitude as the foregoing bill.
The testimony touching appellant's resistance when the officers attempted to arrest him and his act at the time in shooting an officer was properly received. Williams v. State,236 S.W. 984.
A careful examination of all of appellant's contentions leads us to the conclusion that reversible error is not presented.
The judgment is affirmed. *Page 354 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.